Citation Nr: 0327601	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  96-21 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Evaluation of right ankle instability with post-traumatic 
arthritis, rated as 20 percent disabling from December 22, 
1990.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Baltimore, Maryland RO that, among other things, granted a 
claim of entitlement to service connection for right ankle 
instability with post-traumatic arthritis, and assigned a 10 
percent evaluation effective from December 22, 1990.  
Subsequently, the RO, by a September 1997 decision, re-
evaluated the veteran's service-connected right ankle 
disability as 20 percent disabling, effective from 
December 22, 1990.  In May 1999, the Board denied the claim 
for a higher evaluation.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 1999, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's May 1999 decision.  By an order dated in 
December 1999, the Court granted the joint motion, vacated 
the Board's May 1999 decision, and remanded the case to the 
Board for further action.  

Subsequently, in July 2000, the Board again denied the claim 
for a higher evaluation, and the veteran appealed the 
decision to the Court.  In November 2000, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's July 2000 decision.  In accordance with 
the joint motion, the Court vacated the Board's July 2000 
decision and again remanded the case to the Board for further 
action.  In August 2001, the Board remanded the case for 
additional development.  In November 2001, it was noted that 
the veteran had requested a transfer of his claims file; 
jurisdiction of his case was transferred to the Indianapolis, 
Indiana RO.

In June 2002, the Board denied the claim for a higher 
evaluation.  Thereafter, the veteran appealed the Board's 
decision to the Court.  In May 2003, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's June 2002 decision.  By an order dated in 
May 2003, the Court granted the joint motion, vacated the 
Board's June 2002 decision, and remanded the case to the 
Board for readjudication.  

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, December 22, 1990.


REMAND

In the most recently prepared joint motion, the veteran's 
attorney and VA General Counsel concluded that the veteran 
had not been properly advised in accordance with the changes 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  The joint motion 
mentioned above concluded that VA has not satisfied its duty 
to notify the veteran of what is needed to substantiate the 
claim for a higher evaluation for right ankle instability 
with post-traumatic arthritis, particularly the information 
or evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Because of 
the specific instructions in the May 2003 joint motion and 
May 2003 Court Order, a remand is required in this case.  

The Board noted in its August 2001 remand that, because of 
the specific instructions in the November 2000 joint motion, 
clarification of the evidence was necessary to determine 
whether the veteran's service-connected right ankle 
disability warranted a rating in excess of 20 percent.  
Specifically, the November 2000 joint motion required that VA 
determine whether x-ray evidence suggested the presence of 
malunion or nonunion as contemplated by 38 C.F.R. § 4.71a 
(Diagnostic Code 5262).  In addition, the motion required 
that consideration be given to entitlement to separate 
disability ratings for arthritis and instability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  In its remand, the Board requested 
that the RO schedule a VA examination to clarify the 
questions posed in the joint motion.

The record shows that, in December 2001, the veteran's 
representative contacted the RO and requested that the RO 
expedite the veteran's scheduled examination date because the 
veteran resided for most of the year in Thailand.  The 
representative indicated that the veteran would continue to 
receive his mail at his Indiana address, would be in Indiana 
during the holidays, and would like his examination scheduled 
during that time.  By making this request, the representative 
gave the RO only a two-week time frame in which to schedule 
the veteran's examination.  The RO informed the 
representative that it would make an effort to schedule the 
veteran during that time.  The record shows that the RO and 
VA medical facility thereafter scheduled the veteran's 
examination in January 2002 in order to accommodate the 
veteran and, in turn, expedite his claim.  

Despite VA accommodating the veteran's schedule, the veteran 
failed to cooperate with VA, and therefore made it impossible 
for VA to help him substantiate his claim.  The record 
indicates that the veteran appeared at the scheduled VA 
examination in January 2002; however, the veteran became 
belligerent and decided to leave.  The examination report 
indicates that the veteran refused to have his right ankle 
evaluated.  The examiner reported that, by leaving the 
examination and refusing to be examined, the veteran made it 
impossible for the examiner to ascertain the extent of the 
service-connected disability.

With respect to January 2002 VA examination, it should be 
pointed out that the rating decision appealed by the veteran 
was the original rating for right ankle disability, see 
Fenderson, supra, and as such was the result of an original 
compensation claim.  This is significant because the 
provisions of 38 C.F.R. § 3.655 require that the adjudication 
of any original compensation claim be based on the available 
evidence of record when an examination is necessary to prove 
entitlement and the claimant fails to report without good 
cause.  38 C.F.R. § 3.655(b) (2003).  Accordingly, as a 
matter of law, the Board was required to decide this matter 
without the advantage of evidence that might have been 
obtained had the veteran submitted to the examination 
scheduled in January 2002.

The provisions of 38 C.F.R. § 3.655 were provided to the 
veteran in a March 2002 supplemental statement of the case 
(SSOC), which further informed the veteran that he had failed 
to cooperate with the VA examination scheduled in 
January 2002 and that evidence from this examination, which 
might have been material to the outcome of his claim, could 
not be considered.  No response was received from the 
veteran.  Given that the veteran failed to cooperate by 
refusing to be examined, the Board adjudicated the claim 
based on the evidence of record.  38 C.F.R. § 3.655.  
Nevertheless, the Board is again required to remand this case 
to obtain a medical opinion because it has been ordered to do 
so by the Court's May 2003 Order.  A medical opinion is now 
called for to consider the July 1994 VA x-rays and address 
whether those x-rays suggest the presence of malunion or 
nonunion as contemplated by 38 C.F.R. § 4.71a (Diagnostic 
Code 5262).  

(The Board lastly notes that the veteran's refusal to 
cooperate with the January 2002 examination not only suggests 
an abuse of the process designed to help veterans prosecute 
their claims, but raises the question of whether this veteran 
in fact continues to meet the criteria for the currently 
assigned 20 percent rating.  The issue of continued 
entitlement, which is implicitly raised by the veteran's 
behavior, is referred to the RO for further action as may be 
deemed appropriate.  38 C.F.R. § 3.655(c).)

For the reasons set out above, the Board will remand this 
case in order to comply with the May 2003 order.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
and of the information or evidence that 
VA will yet obtain with respect to his 
claim for a higher evaluation.  
38 U.S.C.A. § 5103(a) (West 2002).  
Specifically, he should be told that VA 
tried to obtain evidence to support his 
claim by obtaining an examination in 
2002, but his failure to cooperate has 
left the record devoid of evidence 
showing entitlement to a higher rating.  
Consequently, he should submit evidence 
of malunion or nonunion of the tibia 
and/or fibula with either loose motion 
requiring a brace, or marked knee or 
ankle disability.  He should be told that 
VA will seek a medical opinion with 
respect to the 1974 x-rays, but nothing 
further.  He should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).

2.  The RO should try to obtain the 
actual x-ray films from the July 1994 VA 
examination conducted at the Martinsburg 
VAMC.  

3.  Thereafter, the RO should forward the 
claims files and the actual July 1994 VA 
x-ray films, if available, to a VA 
radiologist to provide a medical opinion 
as directed by the Court's May 2003 
Order.  The radiologist should interpret 
the actual July 1994 VA x-ray films and 
provide an opinion as to whether those x-
rays suggest the presence of malunion or 
nonunion as contemplated by 38 C.F.R. 
§ 4.71a (Diagnostic Code 5262).  

If the actual July 1994 VA x-ray films 
are not available, the RO should still 
forward the claims files to a VA 
radiologist for a medical opinion.  The 
radiologist should look at the July 1994 
VA x-ray report itself and determine 
whether any of the words used in that 
report suggest the presence of malunion 
or nonunion of the tibia or fibula as 
contemplated by 38 C.F.R. § 4.71a 
(Diagnostic Code 5262).  

4.  The RO should ensure that the 
radiologist's report complies with this 
remand, especially with respect to the 
instructions to provide a medical 
opinion.  If the report is insufficient, 
it should be returned to the radiologist 
for necessary corrective action, as 
appropriate.

5.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claim, considering whether 
assignment of "staged" ratings is 
appropriate.  Fenderson, 12 Vet. App. at 
119.  The RO should consider all 
potentially applicable rating codes, and 
consider whether a higher rating or 
separate rating is warranted for any 
manifestation(s) of service-connected 
right ankle disability.  If the benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in March 2003, as well as the citation to 
38 C.F.R. § 3.159.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

